Citation Nr: 0530110	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  03-13 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for service-connected 
musculoskeletal reaction, now diagnosed as intervertebral 
disc syndrome, currently rated 20 percent disabling.


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to July 
1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In April 2004, the Board remanded this case in part to afford 
the veteran a VA examination.  At that time, the Board 
outlined the considerations set forth by the United States 
Court of Appeals for Veterans Claims in DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The Board also pointed out that 
effective September 26, 2003, VA revised the criteria for 
diagnosing and evaluating diseases and injuries of the spine.  
Compare 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2002) 
with 68 Fed. Reg. 51454-51458 (2003).  Given the various 
considerations presented by this case, it is essential to 
obtain medical findings that are stated in terms conforming 
to the applicable rating criteria.  See Massey v. Brown, 7 
Vet. App. 204 (1994).    

In November 2004, VA notified the veteran of an examination 
scheduled at the facility in Jackson, Mississippi.  However, 
the veteran informed VA that he was not physically able to 
report for the examination, as the facility is approximately 
90 miles from his home.  The claims file shows that the 
veteran is 87 years old.  The veteran resides in Meridian, 
Mississippi, the same location of a VA outpatient facility 
where he receives treatment.  Therefore, the veteran should 
be afforded an examination at that facility.  

Accordingly, this case is remanded for the following actions:

1.  The veteran must be scheduled for an 
examination at the VA outpatient facility 
located at 2103 13th Street, Meridian, 
Mississippi to determine the current 
severity of his service-connected back 
disorder.  The claims file must be made 
available to and reviewed by the 
examiner.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies, including x-rays, should be 
accomplished.  The examiner should review 
the results of any testing prior to 
completion of the report.  The report of 
examination should be comprehensive and 
include a detailed account of all 
manifestations of back pathology found to 
be present.  In particular, the examiner 
should report any functional limitation 
found and range of motion expressed in 
degrees, with standard ranges provided 
for comparison purposes, should be 
accomplished.  The examiner must also 
address whether there is: ankylosis; 
sciatic neuropathy; Goldthwaite's sign; 
muscle spasm; guarding; abnormal gait; 
abnormal spinal contour or listing of the 
spine; and localized tenderness.  The 
examiner should also render specific 
findings as to whether during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the veteran's service-
connected back disorder.  The examiner 
should comment of the veteran's symptoms 
regarding his back disability to 
determine whether or not they are 
relative to the back disability as 
opposed to any nonservice-connected 
disorders.  The report prepared should be 
typed.  

2.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.  

3.  After completing the above action, 
and other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be provided to the veteran.  The 
supplemental statement of the case should 
address whether the veteran's claim for 
an increased rating should be submitted 
to the Chief Benefits Director or the 
Director, VA Compensation and Pension 
Service for assignment of an 
extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) 
(2005).  After the veteran has had an 
adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

AS NOTED ABOVE, THE APPELLANT IS 87 YEARS OF AGE.  Hence, 
this claim must be afforded expeditious treatment by the RO.  
See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112). 



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


